Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Willem Klein on 8/17/2022.
The application has been amended as follows: 
(Previously Presented) A computer-implemented method for visualizing printed graphics applied to at least one defined printing area or part of a three dimensional (3D) structure, the method comprising the steps of: 
providing a visualizer web application that is remotely accessible via a global communication network by a user operating a local application in communication with the visualizer web application, the visualizer web application having a user interface for specifying one or more parameters to be accepted for execution by a visualization rendering processor embodied by at least a first container and a second container administered by a container orchestrator; 
accepting in the web application an input comprising machine readable instructions for rendering the 3D structure and the at least one defined printing area or part;
accepting in the web application and storing in a 2D graphics database associated with the web application at least one two-dimensional (2D) graphic description and assigning it to the at least one defined printing area or part in said 3D structure, the at least one 2D graphic description comprising a plurality of separations, each separation corresponding to a processing step;
accepting in the web application at least a first operation stack and a second operation stack, defining at least one operation corresponding to each of the plurality of separations;
sending from the visualizer web application a first parallel call to the first container of the visualization rendering processor, the first parallel call containing first computer readable information corresponding to the at least one defined printing area or part, the at least one 2D graphic description retrieved from the 2D graphics database, and the first operation stack, and sending from the visualizer web application a second parallel call to the second container of the visualization rendering processor, the second parallel call containing second computer readable information corresponding to the at least one defined printing area or part, the at least one 2D graphic description retrieved from the 2D graphics database, and the second operation stack;
calculating with the visualization rendering processor primary computer readable information corresponding to a primary set of textures including color and at least one other appearance property, by applying the 2D graphic description in accordance with the first operation stack, and calculating with the second container of the visualization rendering processor secondary computer readable information corresponding to a secondary set of textures including color and at least one other appearance property, by applying the 2D graphic description in accordance with the second operation stack;
sending the primary computer readable information and the secondary computer readable information to the visualizer web application; and
providing from the visualizer web application computer readable instructions for displaying on the local application of the user a graphical image corresponding to the 3D structure with the calculated primary set of textures and the calculated secondary set of textures.
(Original) The method of claim 1, further comprising storing the computer readable instructions for displaying the graphical image corresponding to the 3D structure with the calculated set of textures.
(Previously Presented) The method of claim 1, wherein accepting the 3D structure further comprises generating the 3D structure based upon user input. 
(Original) The method of claim 3, wherein the 3D structure is selected from a group consisting of: a flat sheet, a cylinder, a cone, or an object of revolution.
(Original) The method of claim 4, wherein the flat sheet comprises a sheet having at least one die cut line.  
(Original) The method of claim 5, wherein the die cut line defines at least one hole. 
(Previously Presented) The method of claim 1, wherein the 2D graphics are applied to an outside and an inside or a front and back of a 3D structure.
(Previously Presented) The method of claim 1, wherein the 2D graphics are geometrically aligned to the print area by one of top, left, bottom, right or center alignment.
(Previously Presented) The method of claim 1, wherein the 2D graphics are aligned to the print area by fitting a shape in the print area with a cut shape in the 2D graphics.
(Previously Presented) The method of claim 1, wherein the 2D graphics are aligned to the print area using inputs received from an interactive alignment tool provided by the web visualizer application user interface.
(Previously Presented) The method of claim 1, wherein at least one of the steps of accepting the 2D graphic description or accepting the 3D structure comprises accepting information from a digital asset management system.
(Previously Presented) The method of claim 1, further comprising providing from the web visualizer application interactive tools that allow a user to manipulate one or both of a disposition of the 3D structure and an environment surrounding the 3D structure.
(Original) The method of claim 12, wherein modifying the environment surrounding the 3D structure comprises modifying a lighting effect of the environment on the 3D structure.
(Original) The method of claim 12, wherein modifying the disposition of the 3D structure comprises modifying a viewing angle of the 3D structure.
(Original) The method of claim 12, wherein modifying the disposition of the 3D structure comprises moving one or more movable components.
(Previously Presented) The method of claim 1, wherein: providing the computer readable instructions for displaying the graphical image corresponding to the 3D structure with the calculated set of textures comprises:
providing a first set of the computer readable instructions for displaying the graphical image corresponding to the 3D structure with a first alternative calculated set of textures;
providing a second set of the computer readable instructions for displaying the graphical image corresponding to the 3D structure with a second alternative calculated set of textures; and 
providing computer readable instructions for displaying the 3D structure with the first alternative and the 3D structure with the second alternative for viewing simultaneously.
(Previously Presented) The method of claim 1, comprising providing interactive shape creation tools via the visualizer web application user interface.
(Previously Presented) The method of claim 1, further comprising identifying a group of 2D graphic descriptions associated with a same defined printing area or part in said 3D structure, each member of the group having an operation stack identical to the first operation stack or the second operation stack corresponding to the corresponding plurality of separations, wherein the calculating step comprises calculating in bulk the modified 3D structure corresponding to each member of the group.
(Previously Presented) The method of claim 1, wherein the local application in communication with the visualizer web application comprises a web application running on a mobile device.
(Previously Presented) The method of claim 1, wherein the local application in communication with the visualizer web application comprises a web application running on a browser.
(Previously Presented) The method of claim 1, further comprising selecting the modified 3D structure for use in a workflow, and forwarding information corresponding to the selected modified 3D structure for use in downstream steps of the workflow.
(Previously Presented) The method of claim 1, wherein the container orchestrator is elastically balanced. 
(Previously Presented) The method of claim 1, wherein accepting the first operation stack comprises selecting an operation profile and generating the first operation stack according to the rules defined in the Operation Profile. 
(Currently Amended) A system for visualizing printed graphics applied to at least one defined printing area or part of a three dimensional (3D) structure, the system comprising: 
at least one computer processor accessible via a global communication network, the at least one computer processor programmed with computer readable instructions for providing:
a visualization rendering processor embodied by at least a first container and a second container administered by a container orchestrator;
a visualizer web application remotely accessible from a local application in communication with the visualizer web application, the visualizer web application having a user interface for specifying one or more parameters to be accepted for execution by the visualization rendering processor, the visualizer web application programmed with instructions for: 
accepting in the web application machine readable instructions for rendering the 3D structure with the at least one defined printing area or part;
accepting in the web application at least one two-dimensional (2D) graphic description and assigning it to the at least one printing area or part in said 3D structure, the at least one 2D graphic description comprising a plurality of separations, each separation corresponding to a processing step;
accepting in the web application at least a first operation stack and a second operation stack, defining at least one operation corresponding to each of the plurality of separations;
sending a first parallel call to the first container, the first parallel call containing first computer readable information corresponding to the 3D structure, the at least one defined printing area or part, the at least one 2D graphic description, and the first operation stack, to the visualization rendering processor, and sending a second parallel call to the second container, the second parallel call containing second computer readable information corresponding to the 3D structure, the at least one defined printing area or part, the at least one 2D graphic description, and a second operation stack;
providing primary computer readable instructions for displaying on a local application of a user a graphical image corresponding to the 3D structure with a primary set of textures, including color and at least one other appearance property, calculated by the visualization rendering processor, and providing secondary computer readable instructions for displaying on the local application of the user a graphical image corresponding to the 3D structure with a secondary set of textures, including color and at least one other appearance property, calculated by the second container of the visualization rendering processor;
the visualization rendering processor programmed with instructions for calculating primary computer readable information corresponding to the primary set of textures by applying the 2D graphic description in accordance with the first operation stack and for sending the calculated primary set of textures to the visualizer web application, and instructions for calculating secondary computer readable information corresponding to the secondary set of textures by applying the 2D graphic description in accordance with the second operation stack and for sending the calculated secondary set of textures to the visualizer web application.
(Original) The system of claim 24, further comprising at least one device having a display and a resident application comprising computer readable instructions for communicating over the global communication network with the at least one computer processor comprising the visualization rendering processor and the visualizer web application, the at least one device configured to display the 3D structure with the calculated set of textures on the display.
(Currently Amended) A computer-implemented method for visualizing printed graphics applied to at least one defined printing area or part of a three dimensional (3D) structure, the method comprising the steps of: 
providing a local application configured for communication with a user interface of a remotely accessible visualizer web application via a global communication network, the visualizer web application user interface configured to specify one or more parameters to be accepted for execution by a visualization rendering processor embodied by at least a first container and a second container administered by a container orchestrator, the local application configured to enable the user to: 
specify to the web application machine readable instructions for rendering the 3D structure with the at least one defined printing area or part;
specify to the web application at least one two-dimensional (2D) graphic description and assign it to the at least one printing area or part in said 3D structure, the at least one 2D graphic description comprising a plurality of separations, each separation corresponding to a processing step;
specify to the web application at least a first operation stack and a second operation stack, each defining at least one operation corresponding to each of the plurality of separations; and
receive from the web application computer readable instructions for displaying a graphical image corresponding to the 3D structure with a primary set of textures;
wherein:
the web application is configured to:
store in a 2D graphics database the at least one 2D graphics description; and
send a first parallel call to the first container of the visualization rendering processor, the first parallel call containing first computer readable information corresponding to the at least one defined printing area or part, the at least one 2D graphic description retrieved from the 2D graphics database, and the first operation stack, and sending from the web application a second parallel call to the second container of the visualization rendering processor, the second parallel call containing second computer readable information corresponding to the at least one defined printing area or part, the at least one 2D graphic description retrieved from the 2D graphics database, and the second operation stack; and
the visualization rendering processor is configured to:
calculate primary computer readable information corresponding to the primary set of textures including color and at least one other appearance property, by applying the 2D graphic description in accordance with the first operation stack, and calculating with the second container of the visualization rendering processor secondary computer readable information corresponding to the secondary set of textures including color and at least one other appearance property, by applying the 2D graphic description in accordance with the second operation stack; and
send the primary computer readable information and the secondary computer readable information to the web application.
(Currently Amended) Non-transitory computer-readable media comprising computer-readable instructions for visualizing printed graphics applied to at least one defined print area of a three dimensional (3D) structure, the instructions programmed to provide: 
a visualizer web application remotely accessible via a global communication network via a user operating a local application in communication with the visualizer web application, the visualizer web application having a user interface for specifying one or more parameters to be accepted for execution by a visualization rendering processor embodied by at least a first container and a second container administered by a container orchestrator, the visualizer web application programmed to: 
accept machine readable instructions for rendering the 3D structure with the at least one defined printing area or part;
accept at least one two-dimensional (2D) graphic description, storing it in a 2D graphics database associated with the web application, and assigning it to the at least one printing area or part in said 3D structure, the at least one 2D graphic description comprising a plurality of separations, each separation corresponding to a print processing step;
accept at least a first operation stack and a second operation stack of at least two operation stacks defining at least one operation corresponding to each of the plurality of separations;
send a first parallel call to the first container of the visualization rendering processor, the first parallel call containing first computer readable information corresponding to the 3D structure, the at least one defined printing area or part, the at least one 2D graphic description retrieved from the 2D graphics database, and the first operation stack, and sending a second parallel call to the second container of the visualization rendering processor, the second parallel call containing second computer readable information corresponding to the at least one defined printing area or part, the at least one 2D graphic description retrieved from the 2D graphics database, and the second operation stack
receive primary computer readable information and secondary computer readable information corresponding to the 3D structure with a primary set of textures and a secondary set of textures calculated by the visualization rendering processor; and
provide computer readable instructions for displaying a graphical image corresponding to the 3D structure with the calculated primary set of textures and the calculated secondary set of textures on the local application[[.]];
wherein the visualization rendering processor is configured to:
 calculate the primary computer readable information corresponding to the primary set of textures including color and at least one other appearance property, by applying the 2D graphic description in accordance with the first operation stack, and calculate with the second container of the visualization rendering processor the secondary computer readable information corresponding to the secondary set of textures including color and at least one other appearance property, by applying the 2D graphic description in accordance with the second operation stack; and
send the primary computer readable information and the secondary computer readable information to the web application.
(Currently Amended) Non-transitory computer-readable media comprising computer-readable instructions for visualizing printed graphics applied to at least one defined print area of a three dimensional (3D) structure, the instructions programmed to provide: 
a local application configured for communication with a user interface of a remotely accessible visualizer web application via a global communication network, the visualizer web application user interface configured to specify one or more parameters to be accepted for execution by a visualization rendering processor embodied by at least a first container and a second container administered by a container orchestrator, the local application configured to enable the user to: 
specify to the web application machine readable instructions for rendering the 3D structure with the at least one defined printing area or part;
specify to the web application at least one two-dimensional (2D) graphic description and assign it to the at least one printing area or part in said 3D structure, the at least one 2D graphic description comprising a plurality of separations, each separation corresponding to a print processing step;
specify to the web application at least a first operation stack and a second operation stack of at least two operation stacks, each defining at least one operation corresponding to each of the plurality of separations; and
receive from the web application computer readable instructions for displaying a graphical image corresponding to the 3D structure with a primary set of textures and a secondary set of textures;
wherein:
the web application is configured to:
store in a 2D graphics database the at least one 2D graphics description; and
send a first parallel call to the first container of the visualization rendering processor, the first parallel call containing first computer readable information corresponding to the at least one defined printing area or part, the at least one 2D graphic description retrieved from the 2D graphics database, and the first operation stack, and sending from the web application a second parallel call to the second container of the visualization rendering processor, the second parallel call containing second computer readable information corresponding to the at least one defined printing area or part, the at least one 2D graphic description retrieved from the 2D graphics database, and the second operation stack; and
the visualization rendering processor is configured to:
calculate primary computer readable information corresponding to the primary set of textures including color and at least one other appearance property, by applying the 2D graphic description in accordance with the first operation stack, and calculating with the second container of the visualization rendering processor secondary computer readable information corresponding to the secondary set of textures including color and at least one other appearance property, by applying the 2D graphic description in accordance with the second operation stack; and
send the primary computer readable information and the secondary computer readable information to the web application.
(Previously Presented) The method of claim 23, wherein:
the web application includes a cost calculation module; and the method further comprises steps of:
providing from the cost calculation module a first set of computer readable costing instructions corresponding to the first alternative set of textures; and
providing from the cost calculation module a second set of computer readable costing instructions corresponding to the second alternative set of textures.

 Allowable Subject Matter
Claims 1-29 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619